                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   DESDNIE HESS,
                                  11                 Plaintiff,                              No. 21-0093 WHA

                                  12          v.
Northern District of California
 United States District Court




                                  13   UNITED PARCEL SERVICE, INC.,                          ORDER TO SHOW CAUSE WHY
                                                                                             ACTION SHOULD NOT BE
                                  14                 Defendant.                              DISMISSED FOR FAILURE TO
                                                                                             PROSECUTE
                                  15

                                  16        On April 29, an order granted defendant’s motion to dismiss the complaint in its entirety.

                                  17   That order invited plaintiff to move for leave to amend within fourteen days of the date of the

                                  18   order. It is now June 3, and plaintiff has not moved for leave to amend her complaint.
                                  19        Plaintiff is ORDERED TO SHOW CAUSE WHY THIS ACTION SHOULD NOT BE DISMISSED

                                  20   FOR FAILURE TO PROSECUTE.

                                  21        If plaintiff fails to file a written response to this order by JUNE 10, the case shall be

                                  22   dismissed, and the CLERK SHALL CLOSE THE FILE.

                                  23

                                  24        IT IS SO ORDERED.

                                  25

                                  26   Dated: June 3, 2021
                                  27
                                                                                                WILLIAM ALSUP
                                  28                                                            UNITED STATES DISTRICT JUDGE
